I am unable to agree with all that is said in the foregoing opinion written by Judge Christianson, or with the result he reaches. I do agree with the proposition of law stated in the third paragraph of the syllabus. I think, however, while it was the duty of the defendant to advise the plaintiff as to the real facts with respect to the condition of his leg, nevertheless it does not appear from the record that plaintiff suffered any damage because of defendant's failure to do so. However, it may be plaintiff can make proof of such damage, and for that reason I think that while the evidence in the present record is not sufficient to sustain the verdict, there should be a new trial in order to enable plaintiff to make such proof if he is able to do so.